J-A04009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

MARK GOLDMAN,

                            Appellee                 No. 3822 EDA 2015


                    Appeal from the Order December 1, 2015
                 in the Court of Common Pleas of Bucks County
               Criminal Division at No.: CP-09-CR-0007567-2015


BEFORE: SHOGAN, J., SOLANO, J., and PLATT, J.*

DISSENTING STATEMENT BY PLATT, J.:              FILED SEPTEMBER 18, 2017

        I respectfully dissent. I would vacate the order dismissing all charges

and remand for trial.

        The Commonwealth did not have to prove Appellee’s guilt beyond a

reasonable doubt, only establish a prima facie case of guilt.              The

Commonwealth makes a prima facie case when it produces evidence of each

of the material elements of the crime charged and establishes sufficient

probable cause to warrant the belief that the accused committed the

offense, such that the judge would be warranted in permitting the case to go

to the jury.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A04009-17


      For this review, we must view the evidence in the light most favorable

to the Commonwealth, together with the benefit of all inferences reasonably

drawn from the evidence of record which would support a verdict of guilty.

See, e.g., Commonwealth v. Nieves, 876 A.2d 423, 424 (Pa. Super.

2005), appeal denied, 891 A.2d 731 (Pa. 2005).        Questions of the weight

and credibility of evidence must be resolved by the fact-finder at trial, not at

the preliminary hearing. See Commonwealth v. Landis, 48 A.3d 432, 444

(Pa. Super. 2012).      “The standard clearly does not require that the

Commonwealth prove the accused’s guilt beyond a reasonable doubt at this

stage.” Id. (citation omitted).

      Under this standard and scope of review, I have no difficulty in finding

that the Commonwealth met its burden of establishing at least a prima facie

case for the charged offenses, be it as a principal, accomplice, accessory, or

co-conspirator.

      Accordingly, I respectfully dissent.




                                     -2-